                    UNITED STATES COURT OF APPEALS
                                                                        FILED
                              FOR THE NINTH CIRCUIT
                                                                          MAR 13 2020
                                                                     MOLLY C. DWYER, CLERK
In re: ANTOINE DOUGLASS JOHNSON,               No.    20-70508        U.S. COURT OF APPEALS

M.D.
______________________________                 D.C. No.
                                               2:18-cv-00988-MCE-AC
ANTOINE DOUGLASS JOHNSON, M.D.,                Eastern District of California,
                                               Sacramento
                Petitioner,
                                               ORDER
 v.

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF
CALIFORNIA, SACRAMENTO,

                Respondent,

J. SALAZAR,

                Real Party in Interest.

      Petitioner’s motion to voluntarily withdraw this mandamus petition (Docket

Entry No. 3) is granted. See Fed. R. App. P. 42(b).

      All other pending motions are denied as moot.

                                                FOR THE COURT:

                                                MOLLY C. DWYER
                                                CLERK OF COURT


                                                By: Jennifer Nutt
                                                Deputy Clerk
                                                Ninth Circuit Rule 27-7
